ACCIDENTAL DEATH AND DISMEMBERMENT EXCESS OF LOSS REINSURANCE AGREEMENT ARTICLEPAGE COVERAGE 2 TERM 2 SPECIAL TERMINATION 3 TERRITORY 4 EXCLUSIONS 4 DEFINITIONS 5 RETENTION AND LIMIT 6 NET RETAINED LIABILITY 6 RATE AND PREMIUM 6 EXTRA CONTRACTUAL OBLIGATIONS 6 REPORTS AND REMITTANCES 7 RESERVES AND FUNDING 8 LOSS NOTICES AND SETTLEMENTS 10 DELAYS, ERRORS, OR OMISSIONS 11 ENTIRE AGREEMENT/AMENDMENTS 11 ACCESS TO RECORDS 11 INSOLVENCY 11 ARBITRATION 12 SEVERABILITY 14 TAXES 14 DEFERRED ACQUISITION COSTS TAX 14 CURRENCY 15 SERVICE OF SUIT 15 COMPLIANCE 16 AGENCY 17 COUNTERPARTS 17 INTERMEDIARY 17 [Missing Graphic Reference]
